Citation Nr: 0609217	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-28 420	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUE

Entitlement to service connection for status-post left orbit 
injury with residual chronic supraorbital pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky



INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1974.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

To support his claim, the veteran testified at an October 
2005 hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board.  A transcript of that proceeding is 
of record.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's claim.  
So, for the reasons discussed below, it is being remanded to 
the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify him if further action is 
required on his part.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In the present appeal, the veteran was provided 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection (i.e., the 
first three elements discussed in Dingess/Hartman), 
including during his hearing before the undersigned VLJ.  But 
the veteran was not provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability claimed on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which informs him that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Also, while the Board realizes the veteran was afforded a VA 
examination in December 2003 to determine the nature, 
severity, and etiology of his claimed left eye disability, 
the medical evidence remains unclear as to whether this 
condition is causally or etiologically related to his service 
in the military - including his alleged fall from his bunk 
in 1973.  Concerning this, the Board sees that the December 
2003 VA examiner did not review the veteran's claims file for 
his pertinent medical and other history.  And of equal or 
even greater significance, the VA examiner also did not 
indicate whether this claimed disability is etiologically 
related to the veteran's military service, specifically, a 
residual of the purported fall from his bunk in 1973.  
Consequently, he must be reexamined to obtain a medical nexus 
opinion concerning this possibility.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).



2.  Schedule the veteran for another VA 
examination to obtain a medical opinion 
concerning the cause of his claimed left 
eye disability.  Review all relevant 
records in the claims file to assist in 
making this determination.  Also conduct 
all necessary diagnostic testing and 
evaluation.  The examiner should review 
the results of any testing prior to 
completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to 
each diagnosed disorder.  

Based on this review, please provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) the veteran's left 
eye disability is causally or 
etiologically related to his military 
service, including his report of a 1973 
injury to his left eye as a result of a 
fall from his bunk.  This determination 
should take into consideration his 
medical, occupational, and recreational 
history prior to, during, and since his 
military service.  The medical basis of 
the examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  

The examiner should be provided a full 
copy of this remand, and he/she is asked 
to indicate that he or she has reviewed 
the claims folder.  



3.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the claim to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claim that is being remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

